EXHIBIT 10.31
 





Option Number: NQ4060
 
27,768
  Shares



ACORDA THERAPEUTICS, INC.


2006 Employee Stock Option Plan
Non-Statutory Stock Option Certificate


Acorda Therapeutics, Inc. (the “Company”), a Delaware corporation, hereby grants
to the person named below an option to purchase shares of Common Stock, par
value $0.001 per share, of the Company (the “Option”) under and subject to the
Company’s 2006 Employee Stock Option Plan (the “Plan”) exercisable on the
following terms and conditions and those set forth on the reverse side of this
certificate:




 
Name of Optionee:
 
Andrew Hindman
 
Address:
550 West 45th Street
#2903
New York, NY  10036
 
Social Security No:
 
###-##-####
 
Number of Shares:
 
27,768
 
Option Price:
 
$30.35
 
Date of Grant:
 
May 13, 2014
 
Vesting Start Date:
 
May 13, 2014



The Option is not an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  Please refer to the table below
for the details of the Exercisability Schedule as well as your E-Trade account
under the Stock Plan tab. Total vesting shall not exceed 27,768.


Exercisability Schedule


Annual Shares
Vest Schedule Ending On Annual Vest Date
In Full
27,768
On Vest Date
May 13, 2017
                             







Expiration Date: May 13, 2024
 
 




By acceptance of this Option, the Optionee agrees to the terms and conditions
hereof.


ACORDA THERAPEUTICS, INC.






Date:
_________                                                                           By:
/s/ Ron Cohen                                                      
Name: Ron Cohen
Title:   President & CEO




ACCEPTED:




/s/ Andrew
Hindman                                                                   Date:
11/13/14                                           
Andrew Hindman

 
 

--------------------------------------------------------------------------------

 

ACORDA THERAPEUTICS, INC. 2006 EMPLOYEE STOCK OPTION PLAN


Non-Statutory Stock Option Terms and Conditions


1.      Plan Incorporated by Reference.  This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan.  Capitalized terms
used and not otherwise defined in this certificate have the meanings given to
them in the Plan.  This certificate does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference.  The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding.  Copies of the Plan may be obtained upon written
request without charge from the President of the Company. In the event of a
conflict between the Plan and this certificate, the terms of the Plan shall
control unless otherwise expressly provided for herein.


2.      Option Price.  The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of this Option is the Option Price
set forth on the face of this certificate.


3.      Exercisability Schedule.  Subject to Section 12 below, this Option may
be exercised at any time and from time to time for the number of shares and in
accordance with the exercisability schedule set forth on the face of this
certificate, but only for the purchase of whole shares.  This Option may not be
exercised as to any shares after the Expiration Date.


        4.    Method of Exercise.  To exercise this Option, the Optionee shall
deliver written notice of exercise to the President of the Company specifying
the number of shares with respect to which the Option is being exercised
accompanied by payment of the Option Price for such shares in cash, by certified
check or in such other form, including shares of Common Stock of the Company
valued at their Fair Market Value on the date of delivery, as the Committee may
at the time of exercise approve.  Promptly following such notice, the Company
will deliver to the Optionee a certificate representing the number of shares
with respect to which the Option is being exercised.


5.      Non-Statutory Stock Option.  The Option is a Non-Statutory Stock Option.


6.      Rights as a Stockholder or Employee.  The Optionee shall not have any
rights in respect of shares as to which the Option shall not have been exercised
and payment made as provided above.  The Optionee shall not have any rights to
continued employment by the Company or any Subsidiary by virtue of the grant of
this Option.


7.      Tender Offer; Change in Control.  Subject to Section 12 below, as
provided in the Plan, in the event of certain corporate transactions affecting
the Company’s outstanding Common Stock, if this Option is not assumed or
substituted as described in the Plan, the Option may be adjusted or terminated
as set forth in the Plan.


8.      Option Not Transferable.  This Option is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by Optionee.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition other than in
accordance with the terms set forth herein and in the Plan shall be void and of
no effect.


9.      Compliance with Securities Laws.  It shall be a condition to the
Optionee’s right to purchase shares of Common Stock hereunder that the Company
may, in its discretion, require (a) that the shares of Common Stock reserved for
issue upon the exercise of this Option shall have been duly listed, upon
official notice of issuance, upon any national securities exchange or automated
quotation system on which the Company’s Common Stock may then be listed or
quoted, (b) that either (i) a registration statement under the Securities Act of
1933 with respect to the shares shall be in effect, or (ii) in the opinion of
counsel for the Company, the proposed purchase shall be exempt from registration
under that Act and the Optionee shall have made such undertakings and agreements
with the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall consider necessary to comply
with any law applicable to the issue of such shares by the Company shall have
been taken by the Company or the Optionee, or both.  The certificates
representing the shares purchased under this Option may contain such legends as
counsel for the Company shall consider necessary to comply with any applicable
law.


10.           Payment of Taxes.  The Optionee shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option.  The Committee may,
in its discretion, require any other Federal or state taxes imposed on the sale
of the shares to be paid by the Optionee.  In the Committee’s discretion, such
tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the exercise of this Option, valued at their Fair
Market Value on the date of delivery.  The Company and its Subsidiaries may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Optionee.


11.           Vesting Upon Death.  In the event of the Optionee’s death while
this Option is outstanding, this Option shall become fully vested,
notwithstanding the vesting schedule in the Non-Statutory Stock
Option  Certificate, provided that:


i)      the Optionee had at least one full year of service with the Company and
had not been on probation during the 24-month period preceding death;


ii)      the Optionee had not been on disability for longer than two consecutive
years at the time of death; and


iii)      the Optionee’s death was not due to suicide or did not result from any
illness, injury, or disease that resulted from illegal drug use; was not
incurred while the Optionee was engaged in criminal conduct; or was not
intentionally self-inflicted.


12.           Change in Control.  Notwithstanding Section 11(b) of the Plan, if
a Reorganization Event occurs while this Option is outstanding (other than a
Reorganization Event constituting a Change in Control, as defined below, within
three (3) years after the Date of Grant specified herein) and a successor
corporation does not assume this Option or an equivalent Award is not
substituted as provided under Section 11(a) of the Plan, then the Committee
shall, upon written or electronic notice to the Optionee, provide that one of
the following will occur with respect to this Option:


i)      this Option will become exercisable in full (or free from restrictions,
as applicable) as of a specified time prior to the Reorganization Event and will
terminate immediately prior to the consummation of such Reorganization Event,
except to the extent exercised or sold by the Optionee prior to the consummation
of the Reorganization Event; or


ii)      this Option will terminate upon consummation of such Reorganization
Event and the Optionee will receive, in exchange therefore, a cash payment equal
to the amount (if any) by which (x) the amount payable in the Reorganization
Event with respect to shares of Stock multiplied by the number of shares of
Stock subject to this Option exceeds (y) the aggregate exercise price (if any)
of this Option.


Notwithstanding anything to the contrary contained elsewhere in the
Non-Statutory Stock Option Certificate or in Section 11 of the Plan, upon the
occurrence of a Change in Control within three (3) years after the Date of Grant
specified herein, this Option shall thereupon immediately be forfeited and
terminate.


For purposes of this Section 12, a Change in Control refers to any of the
following events:  a consolidation or merger of the Company if, after such
consolidation or merger, shareholders of the Company immediately prior to such
merger or consolidation hold, directly or indirectly, less than 50% of the
voting stock of the surviving entity; a sale or transfer of all or substantially
all of the assets of the Company in one or a series of transactions or a
complete liquidation or dissolution of the Company; or any individual or entity
or group acting in concert and affiliates thereof, acquires, directly or
indirectly, more than 50% of the outstanding shares of voting stock of the
Company.


13.           Entire Understanding.  This certificate and the Plan constitute
the entire understanding between the Optionee and the Company regarding the
Option.  Any prior agreements, commitments, or negotiations concerning the
Option are superseded.